[Cite as State v. Lloyd, 2021-Ohio-1808.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 109128
                 v.                               :

CRONIE W. LLOYD,                                  :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 27, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-637149-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Katherine Mullin and Brandon Summers,
                 Assistant Prosecuting Attorneys, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Paul A. Kuzmins, Assistant Public Defender, for
                 appellant.

EILEEN T. GALLAGHER, J.:

                Defendant-appellant, Cronie W. Lloyd (“Lloyd”), appeals from his

convictions and sentence following a jury trial. He raises the following assignments

of error for review:
      1. Mr. Lloyd was denied due process of law and his right to a fair and
      impartial jury when the state was improperly permitted to remove a
      juror for cause.

      2. Mr. Lloyd was denied the effective assistance of counsel where trial
      counsel failed to request a jury instruction on the lesser-included
      offenses of assault and involuntary manslaughter.

      3. Mr. Lloyd was denied the effective assistance of counsel where trial
      counsel failed to request a jury instruction on the inferior offense of
      aggravated assault and voluntary manslaughter.1

      4. Mr. Lloyd was denied due process of law and the trial court
      committed plain error when it failed to instruct the jury on the offenses
      raised by the evidence.

      5. Mr. Lloyd’s convictions for felonious assault and felony-murder are
      not supported by sufficient evidence.

             After careful review of the record and relevant case law, we affirm

Lloyd’s convictions and sentence.

                        I. Procedural and Factual History

             In February 2019, Lloyd was named in a two-count indictment,

charging him with murder in violation of R.C. 2903.02(B), and felonious assault in

violation of R.C. 2903.11(A)(1), with notice of prior conviction and repeat violent

offender specifications. The indictment stemmed from allegations that Lloyd, then

48 years old, caused the death of the 83-year old victim, Gary Power (“Power”),

during the commission of a felonious assault offense. Lloyd pleaded not guilty to




      1   Although the offense of voluntary manslaughter is identified in the third
assignment of error, Lloyd has not presented an argument concerning the applicability of
the offense in his appellate brief.
the offenses and the matter proceeded to a jury trial where the following facts were

adduced.

             On February 3, 2019, Lloyd and Power were involved in a minor traffic

accident while leaving a bar located in Independence, Ohio. The men pulled their

vehicles into a nearby gas station, where they proceeded to engage in a verbal

argument. During the verbal dispute, the men made gestures towards their vehicles

and assessed the damage caused by the accident. The men were standing several

feet apart when Power began walking towards the rear of his vehicle. As Power

walked past Lloyd, Lloyd suddenly threw a single punch, without warning, that

connected with Power’s jaw. Power immediately lost consciousness and fell to the

ground, striking his head on the concrete. Lloyd unsuccessfully attempted to throw

a second punch as Power was falling to the ground. The incident, which lasted less

than two minutes, was captured by nearby surveillance cameras.

             Lloyd quickly fled the scene without rendering aid or calling 911. Officer

Everett Haworth (“Officer Everett”) of the Independence Police Department

testified that he was patrolling the area when he observed Lloyd’s vehicle pull out of

the gas station at a high rate of speed. Upon observing Lloyd drive through a red

light, Officer Haworth activated his overhead lights and attempted to initiate a traffic

stop of Lloyd’s vehicle.    Lloyd, however, ignored Officer Haworth’s siren and

“continued to accelerate.” (Tr. 170.) Officer Haworth explained that he decided to

terminate his pursuit of Lloyd’s vehicle because he received a radio broadcast to

respond to an altercation that was taking place in the parking lot of a nearby Denny’s
restaurant. Officer Haworth stated that he prioritized the “40-person brawl” over

Lloyd’s traffic violations.

             After resolving the purported conflict in the Denny’s parking lot, Officer

Haworth noticed that there was a vehicle parked at the gas station where his pursuit

of Lloyd’s vehicle had begun. Upon further investigation, Officer Haworth observed

“an older white male,” later identified as Power, “laying on the pavement.” (Tr. 171.)

Power was unconscious and had a large laceration on the back of his head. Officer

Haworth immediately called for an ambulance, and Power was transported to a

nearby hospital. Power was pronounced dead two days after sustaining his injuries.

             Officer Haworth testified that he then made contact with the gas station

attendant and obtained permission to review the gas station’s security video footage.

Based on his review of the video footage, Officer Haworth determined that a crime

had occurred and that it was necessary to secure the scene and Power’s vehicle.

Relevant to this appeal, Officer Haworth testified that he collected a cigarette that

was found near Power’s body. Officer Haworth explained that he “believe[d] that

the cigarette may have fallen from either the suspect or the victim.” (Tr. 178.)

             Sergeant Michael Murphy (“Sgt. Murphy”) of the Independence Police

Department testified that he was assigned to investigate the incident. In the course

of his investigation, Sgt. Murphy photographed Power in the hospital, spoke with

Power’s relatives, and reviewed surveillance footage recovered from the gas station

and the bar where Lloyd and Power had been prior to the traffic accident. Following

Power’s death, the investigating officers submitted physical evidence to the crime
laboratory for forensic testing, including the cigarette recovered from the scene and

swabs taken from areas of Power’s vehicle that Lloyd had touched to regain his

balance after punching Power.

             Andrea Davis (“Davis”), a forensic scientist with the Ohio Bureau of

Criminal Investigation, testified that the cigarette and a swab taken from the

passenger’s side door of Power’s vehicle contained a profile that was consistent with

Lloyd’s DNA. In addition, the investigating officers confirmed that Lloyd was the

owner of a vehicle that was the same color, make, and model as the vehicle depicted

on the surveillance video footage.

              Dr. David Dolinak, M.D. (“Dr. Dolinak”), provided extensive

testimony regarding Power’s medical history and the scope and nature of his

injuries. Based on his review of the relevant medical records, Dr. Dolinak testified

that Power sustained extensive head injuries, including fractures of his skull and

bleeding and bruising in his brain. Dr. Dolinak explained that the initial impact to

the left side of Power’s jaw cause him to “fall to the ground hard enough to hit his

head fairly hard on the ground.” (Tr. 428.) Based on the nature and extent of his

injuries, Dr. Dolinak opined, to a reasonable degree of medical certainty, that

Power’s cause of death was a blunt force head injury and that the manner of death

was a homicide.

              At the conclusion of trial, Lloyd was found guilty of murder and

felonious assault as charged in the indictment. He was sentenced to life in prison

with the possibility of parole after 15 years.
             Lloyd now appeals from this convictions and sentence.

                               II. Law and Analysis

                                A. Removal of Juror

             In his first assignment of error, Lloyd argues he was denied due

process of law and the right to a fair and impartial jury when the trial court

improperly permitted the state to remove Juror No. 7 for cause. Lloyd contends that

there was not good cause shown for the removal of the juror for bias and, therefore,

the state was essentially provided with an additional peremptory challenge than

provided under law.

              Defendants in criminal prosecutions are guaranteed the right to a trial

by an impartial jury through the Due Process Clause of the Fourteenth Amendment

and Sixth Amendment to the United States Constitution, as well as the Ohio

Constitution, Article I, Section 10. See Duncan v. Louisiana, 391 U.S. 145, 88 S.Ct.

1444, 20 L.Ed.2d 491 (1968). Due process requires “an impartial trier of fact—‘a jury

capable and willing to decide the case solely on the evidence before it.’” McDonough

Power Equip., Inc. v. Greenwood, 464 U.S. 548, 554, 104 S.Ct. 845, 78 L.Ed.2d 663

(1984), quoting Smith v. Phillips, 455 U.S. 209, 217, 102 S.Ct. 940, 71 L.Ed.2d 78

(1982). “Voir dire examination serves to protect that right by exposing possible

biases, both known and unknown, on the part of potential jurors.” Id.

             The Rules of Criminal Procedure regulate the number and manner of

exercising peremptory challenges. Crim.R. 24(D) and (E). Peremptory challenges

provide both a defendant and the state an opportunity to dismiss potential jurors for
any reason, except for an impermissible basis such as race or gender, without inquiry

and without the trial court’s approval. See Crim.R. 24(D); see also State v. Reynolds,

80 Ohio St.3d 670, 675, 687 N.E.2d 1358 (1998). To ensure that the parties are

equally able to employ peremptory challenges, Crim.R. 24 mandates that they

receive the same number of peremptory challenges.

                 Challenges for cause permit the parties to reject jurors on narrowly

specified bases that must be demonstrated in the record and found by the trial court.

Crim.R. 24(C). A prospective juror may be challenged for cause if he or she

demonstrates bias toward the defendant or the state. R.C. 2945.25(B); Crim.R.

24(C)(9). Moreover, pursuant to R.C. 2313.17(B)(9), a potential juror may be

challenged for cause if the person “discloses by the person’s answers that the person

cannot be a fair and impartial juror or will not follow the law as given to the person

by the court.”

                The trial court has broad discretion in determining a juror’s ability to

be impartial.      State v. Nields, 93 Ohio St.3d 6, 20, 752 N.E.2d 859 (2001).

Resolution of the impartiality issue rests in large part on the trial court’s assessment

of the juror’s credibility and demeanor, and the context in which the issue arises.

Skilling v. U.S., 561 U.S. 358, 386, 130 S.Ct. 2896, 177 L.Ed.2d 619 (2010); State v.

Williams, 79 Ohio St.3d 1, 8, 679 N.E.2d 646 (1997). Therefore, a reviewing court

will defer to the trial judge who sees and hears the juror. See, e.g., Chang v.

Cleveland Clinic Found., 8th Dist. Cuyahoga No. 82033, 2003-Ohio-6167, ¶ 6.
               We review the trial court’s decision on whether to remove a juror for

cause for an abuse of discretion. State v. Smith, 80 Ohio St.3d 89, 105, 684 N.E.2d

668 (1997). “A court abuses its discretion when a legal rule entrusts a decision to a

judge’s discretion, and the judge’s exercise of that discretion is outside of the legally

permissible range of choices.” State v. Hackett, Slip Opinion No. 2020-Ohio-6699,

¶ 19, citing U.S. v. E.I. du Pont de Nemours & Co., 366 U.S. 316, 372, 81 S.Ct. 1243,

6 L.Ed.2d 318 (1961) (Frankfurter, J., dissenting). Abuse-of-discretion review is

deferential and does not permit an appellate court to simply substitute its judgment

for that of the trial court. State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966,

986 N.E.2d 971, ¶ 34.

               In this case, Juror No. 7 indicated that her nephew had previously

been convicted of a felony offense in Cuyahoga County. The juror expressed her

belief that her nephew was “unfairly convicted” and endured an unfair prosecution.

(Tr. 70; 73.) In response to her statements, the prosecutor asked Juror No. 7

whether she believed she could be fair to the state of Ohio. The juror indicated that

she could not be fair because she was still upset about the state’s role in her nephew’s

criminal conviction. (Tr. 74.) When asked by defense counsel if she could listen to

the evidence and render a fair decision, the juror responded, “probably.” (Tr. 75.)

At the conclusion of voir dire, the state sought to remove Juror No. 7 for good cause.

The trial court granted the state’s request, finding that Juror No. 7 “clearly can’t be

fair.” (Tr. 141.)
                After careful review of the voir dire transcript, we are unable to

conclude that the trial court abused its discretion by excusing Juror No. 7 for cause.

Juror No. 7’s answers to the state’s questions gave reasonable cause for concern that

she could not be fair and impartial, supporting a valid challenge under R.C. 2313.17.

Moreover, and without addressing the implications of a “principal challenge” as

defined under R.C. 2913.17(B)(9) and (C),2 we are not persuaded by Lloyd’s

contention that Juror No. 7 was sufficiently rehabilitated by defense counsel.

Although defense counsel attempted to demonstrate that Juror No. 7 was capable of

applying the law to the facts of this case, the prospective juror declined to state with

certainty that she could be fair and impartial, and maintained her position that

“people lie” and “get away with stuff.” (Tr. 75.) Under these circumstances, we find

the record supports the trial court’s dissatisfaction with defense counsel’s attempt




      2   R.C. 2313.17, provides, in relevant part:
      The following are good causes for challenge to any person called as a juror:

      ***

      (9) That the person discloses by the person’s answers that the person cannot
      be a fair and impartial juror or will not follow the law as given to the person
      by the court.

      (C) Each challenge listed in division (B) of this section shall be considered as
      a principal challenge, and its validity tried by the court.

Id. See Hunt v. E. Cleveland, 2019-Ohio-1115, 128 N.E.3d 265, ¶ 34 (8th Dist.) (finding
“a challenge under R.C. 2313.17(B)(9) is a ‘principal challenge.’”); see also Cordova v.
Emergency Professional Servs., 2017-Ohio-7245, 96 N.E.3d 906, ¶ 27 (8th Dist.)
(“[W]here a party establishes the existence of facts supporting a principal challenge, this
finding ‘result[s] in automatic disqualification,’ and no rehabilitation of the potential
juror can occur.”).
to show that Juror No. 7’s expressed biases would not substantially impair the

performance of her duty.

              Lloyd’s first assignment of error is overruled.

                       B. Ineffective Assistance of Counsel

              In his second and third assignments of error, Lloyd argues defense

counsel rendered ineffective assistance of counsel by (1) failing to request a jury

instruction on the lesser-included offenses of assault and involuntary manslaughter,

and (2) by failing to request a jury instruction on the inferior offense of aggravated

assault.

              The lesser-included-offense doctrine is codified in Ohio law in R.C.

2945.74 and Crim.R. 31(C), which are substantially similar. R.C. 2945.74 provides,

in relevant part:

      When the indictment or information charges an offense, including
      different degrees, or if other offenses are included within the offense
      charged, the jury may find the defendant not guilty of the degree
      charged but guilty of an inferior degree thereof or lesser-included
      offense.

See also Crim.R. 31(C).

              A lesser-included offense is one in which

      (i) the offense carries a lesser penalty than the other; (ii) the greater
      offense cannot, as statutorily defined, ever be committed without the
      lesser offense, as statutorily defined, also being committed; and (iii)
      some element of the greater offense is not required to prove the
      commission of the lesser offense.

State v. Deem, 40 Ohio St.3d 205, 533 N.E.2d 294 (1988), paragraph three of the

syllabus. By contrast, “an offense is an ‘inferior degree’ of the indicted offense where
its elements are identical to or contained within the indicted offense, except for one

or more additional mitigating elements.” Id. at paragraph two of the syllabus.

                Generally, “a charge on a lesser-included or inferior offense is

required only where the evidence presented at trial would reasonably support both

an acquittal on the crime charged and a conviction upon the lesser-included or

inferior offense.” State v. Carter, 2018-Ohio-3671, 119 N.E.3d 896, ¶ 59 (8th Dist.),

citing State v. Thomas, 40 Ohio St.3d 213, 533 N.E.2d 286 (1988), paragraph two of

the syllabus.     In determining whether a lesser-included or inferior offense

instruction is appropriate, the trial court must view the evidence in the light most

favorable to the defendant. Id. at ¶ 59, citing State v. Monroe, 105 Ohio St.3d 384,

2005-Ohio-2282, 827 N.E.2d 285, ¶ 37. An instruction is not warranted, however,

every time “some evidence” is presented on a lesser-included or inferior offense.

State v. Smith, 8th Dist. Cuyahoga No. 90478, 2009-Ohio-2244, ¶ 12, citing State v.

Shane, 63 Ohio St.3d 630, 590 N.E.2d 272 (1992).

      To require an instruction * * * every time some evidence, however
      minute, is presented going to a lesser-included (or inferior-degree)
      offense would mean that no trial judge could ever refuse to give an
      instruction on a lesser-included (or inferior-degree) offense.

Id., quoting Shane at 633. Thus, a court must find there is sufficient evidence to

allow a jury to reasonably reject the greater offense and find the defendant guilty on

the lesser-included or inferior offense. Shane at 632-633.

                Relevant to this case, the parties do not dispute that the misdemeanor

offense of assault in violation of R.C. 2903.13(A) is a lesser-included offense of
felonious assault. See State v. Addison, 8th Dist. Cuyahoga No. 96514, 2012-Ohio-

260, ¶ 34, citing State v. Caster, 8th Dist. Cuyahoga No. 87783, 2006-Ohio-6594.

The charge of simple assault requires a person to knowingly cause physical harm as

opposed to the element of serious physical harm required for felonious assault. In

addition, this court has recognized that the offense of involuntary manslaughter is a

lesser-included offense of murder in violation of R.C. 2903.02. State v. Johnson,

8th Dist. Cuyahoga No. 108621, 2020-Ohio-2940, ¶ 42, citing State v. Lynch, 98

Ohio St.3d 514, 2003-Ohio-2284, 787 N.E.2d 1185, ¶ 79; State v. Thomas, 40 Ohio

St.3d 213, 533 N.E.2d 286 (1988), paragraph one of the syllabus.

              In turn, although the offense of aggravated assault is not a lesser-

included offense of felonious assault, it is an inferior-degree offense. Deem, 40 Ohio

St.3d 205, at 210-211, 533 N.E.2d 294 (1988). Aggravated assault is an inferior-

degree offense of felonious assault because the elements of the two crimes are

identical except that aggravated assault contains the additional mitigating element

of serious provocation. Id. Thus, the difference between the elements of aggravated

and felonious assault is provocation involving sudden passion or fit of rage. State v.

McDuffie, 8th Dist. Cuyahoga No. 100826, 2014-Ohio-4924, ¶ 22.

      Provocation, to be serious, must be reasonably sufficient to bring on
      extreme stress and the provocation must be reasonably sufficient to
      incite or to arouse the defendant into using deadly force. In
      determining whether the provocation was reasonably sufficient to
      incite the defendant into using deadly force, the court must consider
      the emotional and mental state of the defendant and the conditions and
      circumstances that surrounded him at the time.
State v. Mabry, 5 Ohio App.3d 13, 449 N.E.2d 16 (8th Dist.1982), paragraph five of

the syllabus.

                In Shane, 63 Ohio St.3d 630, 590 N.E.2d 272, the Supreme Court

elaborated on what constitutes “reasonably sufficient” provocation in the context of

voluntary manslaughter. First, an objective standard must be applied to determine

whether the alleged provocation is reasonably sufficient to bring on a sudden

passion or fit of rage. That is, the provocation must be “sufficient to arouse the

passions of an ordinary person beyond the power of his or her control.” Id. at 635.

If this objective standard is met, the inquiry shifts to a subjective standard, to

determine whether the defendant in the particular case “actually was under the

influence of sudden passion or in a sudden fit of rage.” Id. at 634-635.

                With the foregoing standards in mind, Lloyd argues the evidence

adduced at trial warranted additional jury instructions on the applicable lesser-

included and inferior-degree offenses. Because defense counsel failed to request the

jury instructions, Lloyd contends he was denied his constitutional right to effective

assistance of counsel. To establish ineffective assistance of counsel, the defendant

must demonstrate that counsel’s performance fell below an objective standard of

reasonable representation and that he or she was prejudiced by that deficient

performance. Strickland v. Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). Prejudice is established when the defendant demonstrates “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.
              In Ohio, a licensed attorney is presumed to be competent. State v.

Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999). In evaluating trial

counsel’s performance, appellate review is highly deferential as there is a strong

presumption that counsel’s conduct fell within the wide range of reasonable

professional assistance. Strickland at 689. Appellate courts are not permitted to

second-guess the strategic decisions of trial counsel. State v. Carter, 72 Ohio St.3d

545, 558, 651 N.E.2d 965 (1995). Even instances of debatable strategy very rarely

constitute ineffective assistance of counsel. See State v. Thompson, 33 Ohio St.3d 1,

10, 514 N.E.2d 407 (1987).

              Relevant to the circumstances presented in this case, it is well settled

that there is a presumption that “the failure to request an instruction on a lesser-

included offense constitutes a reasonable ‘all or nothing’ trial strategy.” State v.

Lewis, 8th Dist. Cuyahoga No. 108463, 2020-Ohio-5265, ¶ 51, quoting State v.

Jackson, 6th Dist. Sandusky No. S-15-020, 2016-Ohio-3278, ¶ 20.              “By not

requesting an instruction on a lesser-included offense, the hope is that the jury will

acquit the defendant if the evidence does not support all the elements of the offense

charged.” Id. at ¶ 52, citing State v. Vogt, 4th Dist. Washington No. 17CA17, 2018-

Ohio-4457, ¶ 119 (“It would have been inconsistent to argue for complete acquittal

while at the same time arguing for the lesser-included offense.”); State v. Viers, 7th

Dist. Jefferson No. 01JE19, 2003-Ohio-3483, ¶ 47 (Trial courts tend to overrule

[ineffective assistance] arguments based upon reviewing court’s deference to the all-

or-nothing trial strategy.); State v. Griffie, 74 Ohio St.3d 332, 333, 658 N.E.2d 764
(1996) (“Failure to request instructions on lesser-included offenses is a matter of

trial strategy and does not establish ineffective assistance of counsel.”).

              Regarding the applicable lesser-included offenses, Lloyd argues

defense counsel rendered ineffective assistance of counsel by failing to request a jury

instruction on assault and involuntary manslaughter because the state failed to

establish that he knowingly caused the victim serious physical harm. This argument

fails to overcome the presumption that defense counsel made a tactical decision to

seek an acquittal rather than a conviction on a lesser-included offense. Similar to

the sufficiency of the evidence arguments posed in Lloyd’s fifth assignment of error,

defense counsel argued throughout closing arguments that the nature and breadth

of Lloyd’s conduct in this case could not support the necessary elements of felonious

assault and felony murder. While defense counsel did not dispute that Lloyd struck

Power, she reiterated that Lloyd landed a single punch and could not have acted

knowingly or otherwise anticipated the serious physical harm that resulted from the

impact of Power’s fall. We recognize that Lloyd believes that counsel’s theory of

defense was inadequate or impractical under the facts of this case. However, the

decision about which defense or theory to pursue at trial is a matter of trial strategy

“‘within the exclusive province of defense counsel to make after consultation with

his [or her] client.’” State v. Murphy, 91 Ohio St.3d 516, 524, 747 N.E.2d 765 (2001),

quoting Lewis v. Alexander, 11 F.3d 1349, 1354 (6th Cir.1993). Accordingly, we

cannot say counsel’s performance was deficient simply because she decided not to

request a lesser-included offense instruction.
              Furthermore, we are unable to conclude that defense counsel

rendered ineffective assistance of counsel by failing to request a jury instruction on

the inferior-degree offense of aggravated assault. Importantly, the test utilized to

determine if an instruction should have been given on an inferior-degree offense is

the same test used to determine if an instruction should have been given on a lesser-

included offense. Shane, 63 Ohio St.3d 630, at 632, 590 N.E.2d 272. In this case,

defense counsel argued during closing arguments that while Lloyd “was not

provoked,” the state failed to prove the necessary elements for a felonious assault

conviction beyond a reasonable doubt. Counsel argued that the single punch only

caused minimal injuries to Power’s jaw, while the unforeseen and unpredictable fall

was the ultimate cause of death.

              Contrary to, and inconsistent with, defense counsel’s theory and

interpretation of the evidence, Lloyd now argues that a jury instruction on the

inferior-degree offense of aggravated assault was warranted in this case because the

evidence established that he acted in a sudden fit of rage that was provoked by the

victim and the circumstances surrounding the car accident. As stated, however,

defense counsel sought an acquittal in this case based upon her perception of the

state’s evidence; not a conviction on an inferior offense. See State v. Scarton, 8th

Dist. Cuyahoga No. 108474, 2020-Ohio-2952, ¶ 99; State v. Lenard, 8th Dist.

Cuyahoga Nos. 105342 and 105343, 2018-Ohio-4847, ¶ 18; State v. Carter, 8th Dist.

Cuyahoga No. 104653, 2017-Ohio-5573, ¶ 53-54 (Failing to request an instruction

on an inferior offense does not rise to the level of ineffective assistance of counsel
where trial counsel’s strategy was to obtain an acquittal rather than a conviction of

an inferior offense.). Such a trial strategy, even if “questionable” or “if, in hindsight,

it looks as if a better strategy had been available,” does not support a claim of

ineffective assistance of counsel. See, e.g., State v. Cottrell, 4th Dist. Ross Nos.

11CA3241 and 11CA3242, 2012-Ohio-4583, ¶ 21; State v. Henderson, 7th Dist.

Mahoning No. 15 MA 0137, 2018-Ohio-2816, ¶ 71-73. Accordingly, we find Lloyd

has failed to overcome the presumption that defense counsel’s decision to forego an

inferior-degree-offense instruction was a strategic maneuver designed to obtain an

acquittal, instead of a conviction on an inferior-degree-offense. See, e.g., State v.

Fouts, 4th Dist. Washington No. 15CA25, 2016-Ohio-1104, ¶ 73.

               Lloyd’s second and third assignments of error are overruled.

                                     C. Plain Error

               In his fourth assignment of error, Lloyd argues the trial court

committed plain error when it failed to instruct the jury on the lesser-included and

inferior-degree offenses that were supported by the evidence.

              Ordinarily, an appellate court reviews a trial court’s refusal to instruct

the jury on a lesser-included offense under the abuse of discretion standard. State

v. Henderson, 8th Dist. Cuyahoga No. 89377, 2008-Ohio-1631, ¶ 10, citing State v.

Wright, 4th Dist. Scioto No. 01 CA2781, 2002-Ohio-1462. As discussed, however,

Lloyd failed to request instructions on lesser-included or inferior-degree offenses.

Thus, our review of the trial court’s failure to sua sponte provide the disputed

instructions is limited to plain error. To establish plain error, a defendant must
show that (1) there was an error or deviation from a legal rule, (2) the error was plain

and obvious, and (3) the error affected the outcome of the trial. State v. Barnes, 94

Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002). Notice of plain error “is to be taken with

utmost caution, under exceptional circumstances and only to prevent a manifest

miscarriage of justice.” State v. Lang, 129 Ohio St.3d 512, 2011-Ohio-4215, 954

N.E.2d 596, ¶ 108.

              In this assigned error, Lloyd reiterates his argument that a jury could

have reasonably found that his conduct against Power was provoked or,

alternatively, resulted in physical harm rather than serious physical harm. Thus,

Lloyd maintains that the trial court committed plain error by failing to provide jury

instructions on the inferior-degree offense of aggravated assault and the lesser-

included offenses of assault and involuntary manslaughter. Lloyd contends that the

“trial court’s failure to give the required instructions * * * led to a sentence that is

disproportionate to Lloyd’s conduct and morally incongruent with his conduct.”

              After careful review, we find the circumstances presented in this case

are analogous to those addressed by the Ohio Supreme Court in State v. Clayton, 62

Ohio St.2d 45, 47-48, 402 N.E.2d 1189 (1980). In Clayton, the defendant was

charged with and convicted of two counts of attempted murder. Id. at 45. On

appeal, the defendant challenged trial counsel’s decision not to request a jury

instruction on the lesser-included offense of attempted voluntary manslaughter. Id.

at 46, 48-49. The Ohio Supreme Court held that the decision not to request the

mitigating instruction, despite being a “questionable” strategy, did not rise to the
level of ineffective assistance of counsel. Id. at 48-49. Simply because there was

“another and better strategy available” did not mean that counsel provided

ineffective assistance. Id. at 49. In addition, the court found the trial court did not

commit plain error by failing to provide the jury instructions sua sponte. Noting

that trial counsel’s decision not to request an instruction on a lesser-included offense

was based on “counsel’s strategy to seek a total acquittal for [Clayton],” the court

held that a defendant “cannot claim the protections of Crim.R. 52(B) to negate the

effect of [a] tactical decision.” Id. at 47. The court explained as follows:

       Even if the defendant did elicit some evidence of mitigating
       circumstances (fit of anger), he still had the right to intentionally waive
       a jury instruction on the lesser-included offense of attempted voluntary
       manslaughter. Having elicited some evidence in mitigation of
       attempted murder, the court had the duty to instruct on the lesser-
       included offense, but this in no way affected defendant’s concomitant
       right, through his counsel, to waive the instruction.

Id. at 47, fn. 2.

                Since the release of Clayton, the Ohio Supreme Court has continued

to emphasize that the decision establishes “the consequences that follow a

defendant’s decision to waive a jury instruction that may have inured to his benefit.”

State v. Wine, 140 Ohio St.3d 409, 2014-Ohio-3948, 18 N.E.3d 1207, ¶ 31. In Wine,

the court reiterated the implications of the plain error doctrine and the deference

given to counsel’s trial strategy, stating:

       In Clayton, this court held that defendant’s counsel’s decision not to
       request an instruction on lesser-included offenses — seeking acquittal
       rather than inviting conviction on a lesser offense — was a matter of
       trial strategy. Id. This court essentially said in Clayton’s second
       footnote that although the trial court erred in not including the lesser-
      included-offense charge, the defendant waived that error in
      furtherance of his counsel’s trial strategy. Once the defendant made his
      tactical gambit * * * he could not then successfully claim plain error
      upon appeal. This court thus concluded that the trial court’s failure to
      instruct the jury on lesser-included offenses and the defendant’s
      subsequent conviction “[did] not amount to a manifest miscarriage of
      justice and [was] not plain error.” Id. at 47-48. This court further
      concluded that although his strategy was questionable, Clayton’s
      counsel did not provide ineffective assistance. Id. at 49.

Wine at ¶ 30.

                Thus, the Ohio Supreme Court has clarified that although “it is the

quality of the evidence offered * * * that determines whether a lesser-included

offense charge should be given to a jury,” Wine at ¶ 26, the court’s failure to provide

jury instructions on lesser-included or inferior-degree offenses does not amount to

plain error “[w]hen the decision not to request a particular jury instruction may be

deemed to be part of a reasonable trial strategy,” State v. Mohamed, 151 Ohio St.3d

320, 2017-Ohio-7468, 88 N.E.3d 935, ¶ 27, citing Clayton at 47-48. “Put differently,

a trial court does not commit plain error in failing to provide an unrequested jury

instruction where the decision to not request the instruction could be considered

trial strategy.” State v. Jones, 4th Dist. Ross No. 16CA3574, 2018-Ohio-239, ¶ 27,

citing Mohamed at ¶ 27.

                Having determined that counsel’s decision not to request a jury

instruction on the lesser-included or inferior-degree offenses fell within a

reasonably trial strategy, we find the trial court did not commit plain error in failing

to provide the jury the unrequested instructions. Lloyd has failed to show that the

trial court’s judgment was obvious error, that it deviated from clear legal rules, or
that it affected the outcome of the trial. See, e.g., State v. Kiehl, 11th Dist. Portage

No. 2015-P-0020, 2016-Ohio-8543, ¶ 30, citing State v. Hubbard, 10th Dist.

Franklin No. 11AP-945, 2013-Ohio-2735, ¶ 35; State v. McDowell, 10th Dist.

Franklin No. 10AP-509, 2011-Ohio-6815, ¶ 44, State v. White, 6th Dist. Lucas No.

L-06-1363, 2008-Ohio-2990, ¶ 56; State v. Miller, 6th Dist. Erie No. E-02-037,

2003-Ohio-6375, ¶ 17; State v. Harris, 129 Ohio App.3d 527, 533, 718 N.E.2d 488

(10th Dist.1998).

              Moreover, even if this court were to ignore the deference afforded to

defense counsel’s trial tactics, we find the court’s failure to provide instructions on

the lesser-included and inferior-degree offenses did not amount to plain error based

on the evidence presented at trial.

              As previously stated, the misdemeanor offense of assault is a lesser-

included offense of felonious assault. However, “when the victim suffers serious

physical harm, a misdemeanor assault under R.C. 2903.13(A) should not be

considered as a lesser-included offense of felonious assault.” State v. Koch, 2d Dist.

Montgomery No. 28000, 2019-Ohio-4099, ¶ 84, citing State v. Thornton, 2d Dist.

Montgomery No. 20652, 2005-Ohio-3744, ¶ 48; see also State v. Brisbon, 8th Dist.

Cuyahoga No. 105591, 2018-Ohio-2303, ¶ 27. Consistent with our discussion of the

evidence supporting Lloyd’s convictions below, we find the evidence presented at

trial demonstrated that Lloyd knowingly caused Power serious physical harm. Thus,

an acquittal on the felonious assault charge was not reasonable, and an instruction

for the offense of assault was not warranted. In the absence of a misdemeanor
predicate offense, Lloyd’s argument concerning an instruction on the lesser-

included offense of involuntary manslaughter in violation of R.C. 2903.04(B)3 is

equally unsupported by the evidence. Accordingly, the trial court did not commit

error, plain or otherwise, by failing to instruct the jury on the lesser-included

offenses of assault and involuntary manslaughter.

               Finally, we find there was insufficient evidence of serious provocation,

such that a jury could have reasonably acquitted Lloyd of felonious assault and

convict him of aggravated assault.        Beyond speculation concerning the words

exchanged between Lloyd and Power, the record contains no evidence that Lloyd’s

actions were influenced by sudden passion or fit of rage at the time he punched

Power. Rather, the evidence presented at trial demonstrated that Lloyd suddenly,

and without warning, struck Power in his jaw as he attempted to walk past Lloyd

while inspecting his vehicle. Viewing the conditions and circumstances surrounding

the incident in their entirety, we find there is no evidence to conclude that Power’s

conduct was sufficient to arouse the passions of an ordinary person beyond the

power of his or her control. Counsel admitted as much during closing arguments.

Accordingly, Lloyd was not entitled to an instruction on aggravated assault.

               Lloyd’s fourth assignment of error is overruled.




      3  Involuntary manslaughter is defined in R.C. 2903.04(B) as: “No person shall
cause the death of another * * * as a proximate result of the offender’s committing or
attempting to commit a misdemeanor of any degree.” The intent required to commit
involuntary manslaughter is the intent assigned to the underlying offense. State v. Losey,
23 Ohio App.3d 93, 97, 491 N.E.2d 379 (10th Dist.1985).
                          D. Sufficiency of the Evidence

              In his fifth assignment of error, Lloyd argues his convictions for

felonious assault and felony murder are not supported by sufficient evidence.

              “[T]he test for sufficiency requires a determination of whether the

prosecution met its burden of production at trial.” State v. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. “The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus. The state may use direct evidence, circumstantial

evidence, or both, in order to establish the elements of a crime. See State v. Durr,

58 Ohio St.3d 86, 568 N.E.2d 674 (1991). Circumstantial evidence is “proof of facts

or circumstances by direct evidence from which the trier of fact may reasonably infer

other related or connected facts that naturally or logically follow.” State v. Seals,

8th Dist. Cuyahoga No. 101081, 2015-Ohio-517, ¶ 32.

              Lloyd was found guilty of murder in violation of R.C. 2903.02(B). The

statute provides, “[n]o person shall cause the death of another as a proximate result

of the offender’s committing or attempting to commit an offense of violence that is

a felony of the first or second degree and that is not a violation of section 2903.03

[voluntary manslaughter] or 2903.04 [involuntary manslaughter] of the Revised

Code.”   In this case, Lloyd was found guilty of causing Power’s death while

committing felonious assault under R.C. 2903.11(A)(1), an offense of violence as
defined by R.C. 2901.01(A)(9). R.C. 2903.11(A)(1) provides that, “[n]o person shall

knowingly * * * [c]ause serious physical harm to another * * * .”

              To have acted “knowingly,” a person need not have specifically

intended to cause a particular result. “A person acts knowingly, regardless of

purpose, when the person is aware that the person’s conduct will probably cause a

certain result or will probably be of a certain nature.” R.C. 2901.22(B). In other

words, a defendant acts knowingly when, although not necessarily intending a

particular result, he or she is aware that the result will probably occur.

              If a result is a probable consequence of a voluntary act, the actor “‘will

be held to have acted knowingly to achieve it’” because a person “‘is charged by the

law with knowledge of the reasonable and probable consequences of his [or her] own

acts.’” State v. Dixon, 8th Dist. Cuyahoga No. 82951, 2004-Ohio-2406, ¶ 16, quoting

State v. McDaniel, 2d Dist. Montgomery No. 16221, 1998 Ohio App. LEXIS 2039,

16 (May 1, 1998); see also State v. McCurdy, 10th Dist. Franklin No. 13AP-321, 2013-

Ohio-5710, ¶ 16 (“‘[F]elonious assault under R.C. 2903.11, combined with the

definition of “knowingly” found in R.C. 2901.22(B), does not require that a

defendant intended to cause “serious physical harm,” but rather, that the defendant

acted with an awareness that the conduct probably would cause such harm.’”)

(emphasis deleted), quoting State v. Smith, 10th Dist. Franklin No. 04Ap-726,

2005-Ohio-1765, ¶ 28. “Stated another way, when a defendant voluntarily acts in a

manner that is likely to cause serious physical injury, the factfinder can infer that

the defendant was aware that his actions would cause whatever injury results from
his actions, or, in other words, that he acted knowingly.” State v. Reed, 8th Dist.

Cuyahoga No. 89137, 2008-Ohio-312, ¶ 10. “‘To be actionable it is only necessary

that the result is within the natural and logical scope of risk created by the conduct.’”

State v. Hampton, 8th Dist. Cuyahoga No. 103373, 2016-Ohio-5321, ¶ 13, quoting

State v. Smith, 4th Dist. Ross No. 06CA2893, 2007-Ohio-1884, ¶ 29. The defendant

need not have known that his or her actions would cause the precise injury sustained

by the victim. See, e.g., State v. Perez, 8th Dist. Cuyahoga No. 91227, 2009-Ohio-

959, ¶ 42. Absent an admission, whether a defendant acted “knowingly” must be

determined “from all the surrounding facts and circumstances, including the doing

of the act itself.” Dixon at ¶ 16, quoting State v. Huff, 145 Ohio App.3d 555, 563, 763

N.E.2d 695 (1st Dist.2001).

              “Serious physical harm,” as defined in R.C. 2901.01(A)(5), is very

broad and includes any of the following:

      (a) Any mental illness or condition of such gravity as would normally
      require hospitalization or prolonged psychiatric treatment;

      (b) Any physical harm that carries a substantial risk of death;

      (c) Any physical harm that involves some permanent incapacity,
      whether partial or total, or that involves some temporary, substantial
      incapacity;

      (d) Any physical harm that involves some permanent disfigurement or
      that involves some temporary, serious disfigurement;

      (e) Any physical harm that involves acute pain of such duration as to
      result in substantial suffering or that involves any degree of prolonged
      or intractable pain.
Loss of consciousness, “‘irrespective of its duration,’” has been found to constitute

severe physical harm under R.C. 2901.01(A)(5)(c). State v. Watson, 10th Dist.

Franklin No. 17AP-834, 2018-Ohio-4964, ¶ 11, quoting State v. Sales, 9th Dist.

Summit No. 25036, 2011-Ohio-2505, ¶ 19.

              Because Lloyd’s murder conviction is predicated on the underlying

felonious assault offense, Lloyd’s sufficiency argument focuses on the evidence

supporting his felonious assault conviction. On appeal, Lloyd does not dispute that

the state presented sufficient evidence that he caused serious physical harm to

Power. Rather, Lloyd argues that the state failed to present sufficient evidence that

he knowingly caused Power to suffer serious physical harm. Lloyd contends that “it

is simply not probable that serious physical harm would result from a single punch

to the jaw of Mr. Power.”

              In support of his position, Lloyd relies on the Tenth District’s decision

in State v. McFadden, 10th Dist. Franklin No. 95APA03-384, 1995 Ohio App. LEXIS

5144 (Nov. 21, 1995). In McFadden, the defendant was convicted of felonious

assault after throwing one “blind-side punch” to the right side of the victim’s head.

Id. at 4, 12. The defendant and the victim were of “similar size and body weight” and

the defendant lacked any “boxing or fighting experience.” Id. at 11. The court

indicated that, under the circumstances of that case, while it was “reasonable to

assume that a person would expect one punch to cause physical harm to another

person,” it could not be said that “a reasonably prudent person would have been

aware that the throwing of one punch had the propensity to cause serious physical
harm to another person.” Id. at 11-12. Accordingly, the court held that the evidence

was insufficient to convict the defendant of felonious assault. Id.

              After careful consideration, we are unpersuaded by Lloyd’s reliance on

McFadden and his assertion that the decision created a bright-line rule precluding

a felonious assault conviction when an assailant with no fighting experience strikes

a victim with a single punch. As outlined above, the determination of whether an

assailant acted knowingly requires a review of all the facts and circumstances on a

case-by-case basis. Furthermore, since McFadden was decided in 1995, numerous

Ohio courts, including this court, have determined that a single punch to the head

or face can support a conviction for felonious assault even in the absence of evidence

that the assailant had fighting or boxing experience, or was more physically

imposing than the victim. See, e.g., State v. Jacinto, 8th Dist. Cuyahoga No. 108944,

2020-Ohio-3722, ¶ 107, citing State v. Watson, 10th Dist. Franklin No. 17AP-834,

2018-Ohio-4964, ¶ 16 (affirming felonious assault conviction where defendant

struck the victim “with a strong closed fist punch to the side of his head” with enough

force “that it knocked [the victim] to the ground, left him unconscious for an

extended period of time, and damaged his skull and brain”); State v. Eisenman, 10th

Dist. Franklin No. 17AP-475, 2018-Ohio-934, ¶ 11-12 (affirming felonious assault

conviction where defendant punched the victim once in the head with sufficient

force to “knock [the victim] out immediately”); Hampton, 8th Dist. Cuyahoga No.

103373, 2016-Ohio-5321, at ¶ 2, 14, 24, 27-28 (evidence of a single, forceful

intentional punch to the head could support the inference that defendant knowingly
caused serious physical harm); State v. Westfall, 9th Dist. Lorain No. 10CA009825,

2011-Ohio-5011, ¶ 2, 10 (single punch to the victim’s face was sufficient to support

felonious assault conviction); State v. Shepherd, 11th Dist. Ashtabula No. 2003-A-

0028, 2006-Ohio-4315, ¶ 28 (one punch to the face with sufficient force to crack two

of the victim’s teeth was sufficient to support a conviction for felonious assault);

State v. Redman, 3d Dist. Allen No. 1-15-54, 2016-Ohio-860, ¶ 22 (“‘Punching

someone in the face satisfies the requisite culpable mental state for felonious

assault.’”), quoting State v. Beaver, 3d Dist. Union No. 14-13-15, 2014-Ohio-4995, ¶

37; State v. Vanover, 4th Dist. Lawrence No. 98CA38, 1999 Ohio App. LEXIS 2357,

14-15 (May 16, 1999) (“[T]he mere act of punching someone in the head area carries

with it the risk of causing serious physical harm. * * * Serious physical harm is

unquestionably a natural and logical consequence of punching, without warning or

provocation, an intoxicated person whose faculties are likely impaired.”).

              In this case, the evidence adduced at trial showed that Lloyd, without

warning or provocation, punched Power on the left side of his jaw with a closed fist.

Power had no opportunity to brace himself and was knocked unconscious by the

impact of Lloyd’s blow. Power immediately fell to the ground and sustained severe

brain injuries. Although Lloyd may not have anticipated that Power would sustain

a serious brain injury, considering all the circumstances, it could be reasonably

inferred that Lloyd knew that some form of serious physical harm to Power was a

reasonable and probable consequence of his forceful punch to Power’s jaw. The

state did not have to prove that defendant intended to cause Power’s death, only that
Lloyd knowingly caused serious physical harm. Hampton, 8th Dist. Cuyahoga No.

103373, 2016-Ohio-5321, at ¶ 28, citing State v. Irwin, 4th Dist. Hocking Nos.

03CA13 and 03CA14, 2004-Ohio-1129, ¶ 18.

              Moreover, we are unpersuaded by Lloyd’s attempt to separate Power’s

injuries into two categories: (1) the minimal bruising to Power’s jaw that resulted

from the single punch, and (2) the significant head injuries sustained as a result of

his fall. Although Lloyd contends that he should be held responsible for the former

but not the latter, we reiterate that a defendant is responsible for the natural and

logical consequences of his conduct. Thus, “it is not necessary that the accused be

in a position to foresee the precise consequences of his conduct; only that the

consequence be foreseeable in the sense that what actually transpired was natural

and logical in that it was within the scope of the risk created by his conduct.” State

v. Smith, 4th Dist. Lawrence No. 94 CA 37, 1996 Ohio App. LEXIS 916, 22 (Mar. 6,

1996). Under the circumstances presented in this case, we find Power’s fall and

resulting head injuries were natural and logical consequences of Lloyd’s conduct in

punching the unsuspecting Power’s in his head area. See State v. Vanover, 4th Dist.

Lawrence No. 98CA38, 1999 Ohio App. LEXIS 2357, 14 (May 16, 1999) (“The victim

falling down and striking his head against the pavement are natural and logical

consequences of punching someone in the mouth.”).

              Finally, we note that after Lloyd’s punch rendered Power motionless

on the ground, Lloyd simply fled the scene. Lloyd’s response to the immediate

impact of his punch could reasonably support the inference that he was
“unsurprised by its severity” and that he was aware that his punch to Power’s jaw

would probably cause him serious physical harm. See Jacinto, 8th Dist. Cuyahoga

No. 108944 , 2020-Ohio-3722, at ¶ 110, citing Watson, 10th Dist. Franklin No. 17AP-

834, 2018-Ohio-4964, at ¶ 16.

              Viewed in a light most favorable to the state, the evidence

demonstrated beyond a reasonable doubt that Lloyd knowingly caused serious

physical harm to Power that resulted in his death. Accordingly, we find there was

sufficient evidence supporting Lloyd’s conviction for murder and felonious assault.

              Lloyd’s fifth assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

ANITA LASTER MAYS, P.J., and
MARY EILEEN KILBANE, J., CONCUR